Exhibit 99.2 11/14/2007 To:The Executive Secretary of AMS Health Sciences From:Stephen E. Jones I, Stephen E. Jones, do hereby resign my positions of director and audit committee member for AMS Health Sciences, Inc. effective November 14th, 2007.I have decided that it is best to pursue other interest at this point in time.I wish success for the future of AMS and would discuss any possibilities of working with the company in the role of a special advisor or consultant in the future. Respectfully, Stephen E. Jones /s/ Stephen E. Jones11-14-2007
